Exhibit 10.6 SCHEDULE OF PARTIES TO MANAGEMENT AND EXECUTIVE EMPLOYMENT AGREEMENT Parties to current form of management agreement – filed as exhibit 10.5 in Form 10-K for the year ended December 31, 2008: Name Title H. Chris Killingstad President and Chief Executive Officer Thomas Paulson Vice President and Chief Financial Officer Thomas J. Dybsky Vice President, Administration Heidi M. Hoard Vice President, General Counsel and Secretary Michael W. Schaefer Vice President, Chief Technical Officer Andrew J. Eckert Vice President, North American Sales and Service Donald B. Westman Vice President, Global Operations Parties to current form of management agreement – filed as exhibit 10.2 in Form 10-Q for the quarterly period ended September 30, 2006, amended on December 17, 2008 – filed as exhibit 10.16 in Form 10-K for the year ended December 31, 2008: Name Title Karel Huijser Vice President, International
